DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

 Response to Amendment
Applicant’s amendment dated 01/25/2022 has been entered – Claims 1, 20, and 25 are amended. Claims 1-5, 7-8, 10-23, 25-26, and 28-33 remain pending in the application. 

The rejection of Claims 20-23, 25-26, and 28-30 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as previously set forth in the Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1-2, 4-5, 7-8, 10-11, 20-21, 23, 31, and 33 under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior…") in view of Gurgen (“An Investigation on Composite Laminates…”), Hexcel (“HexPly® Prepreg Technology”), and Kennedy (US 2007/0144111 A1) as previously set forth in the Final Office Action mailed 11/26/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made based on the previous rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, Kennedy, and Cloud and further in view of Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/00334020 A1). 

The rejections of Claims 3 and 22  under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet), Claims 12-14 and 28 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Chen et al. (CN 206274239 U), Claims 15-17 and 29 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Cloud et al. (US 2003/0189131 A1), Claim 18 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, Kennedy, and Cloud and further in view of Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/00334020 A1), Claim 19 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Martin et al. (US 2003/0052779 A1), Claim 25 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Hallal et al. (US 4,868,040 A), Claim 26 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Keil (Technology and Practical Use of Strain Gages), Claim 30 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of Moita et al. (Fig. 1. Sandwich plate. From “Buckling and geometrically nonlinear analysis of sandwich structures”), and Claim 32 under 35 U.S.C. 103 as being unpatentable over Fu et al., Gurgen, Hexcel, and Kennedy and further in view of AeroDefenseTech (“Using Thermoplastic Composites for Aerospace Applications”) as previously set forth in the Final Office Action mailed 11/26/2021 are herein revised insofar as the revision is necessitated by the new grounds of rejection for the independent Claims 1 and 20 described above.


Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 7-12 of the response dated 01/25/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that the primary reference Fu teaches a ballistic panel including a styrene/acrylate particle based shear thickening fluid (STF) that was chosen by Fu because it exhibits relatively low critical shear stress which allows for low impact-resistant panels (i.e. resistant at velocities between 4-10 mph). Applicant argues that neither secondary reference (Endres + Garnick) which teaches the shear-thickening material D3O disclose a critical shear stress nor do they suggest that shear-thickening of D3O would be achieved at low impact velocities (4-10 mph) so that D3O would be suitable for the low velocity impact-resistant panel of Fu. Applicant suggests that Endres contemplates high velocity impacts. Applicant concludes that because Fu is directed to low velocity impact panels and specifically teaches that the critical shear stress of an STF is an important factor for determining whether the STF will provide the desired property it would have been unpredictable, and therefore nonobvious, to replace the styrene/acrylate STF of Fu with the D3O material of Endres. 
Examiner’s Response – The Examiner respectfully disagrees as outlined previously in the Advisory Action mailed 02/02/2022. First, the Examiner notes that Fu is directed to a low velocity impact-resistant panel comprising an STF. Fu suggests that their styrene/acrylate STF is preferable to silica based STFs but Fu does not disparage or discredit all other STFs. Second, while Endres does not provide the critical shear stress of D3O or specifically suggest that shear thickening may be achieved at low velocities, none of the cited references suggest that D3O would be unsuitable for such an application. It is noted that Endres’s discussion of ballistic protective components for protecting against foreign objects such as projectiles does not necessarily imply a high velocity impact as suggested by Applicant in the above arguments since numerous factors affect the impact velocity of a projectile including distance from the source and the environmental conditions over the flight path. Endres does not explicitly state that the panels, such as those including D3O, are suitable only for high velocity impacts. Accordingly, absent a persuasive showing of secondary considerations indicating that D3O would not function as desired in the panel of Fu, the Examiner maintains the position that it would have been obvious to modify the panel of Fu (and the prior art combination), substituting the STF of Fu for D3O since Endres teaches that D3O is an exemplary shear thickening material for ballistic composite panels. Said substitution would have been one known element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the ballistic gel layer would remain useful in the panel of the prior art. 
Applicant’s Argument – Regarding the dependent claims, Applicant argues on Pages 9-12 that each of these claims are allowable over the cited prior art provided their dependency from the independent claim at issue above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, the instant claim recites the ballistic panel of Claim 16 (which is also a panel according to the independent Claim 1) wherein “the ballistic gel comprises a closed cell polyurethane foam matrix and a polyborodimethylsiloxane (PBDMS) dispersed through the closed cell polyurethane foam matrix.” Note that the parent Claim 1 recites that “the ballistic gel [comprises] polyurethane and polyborodimethylsiloxane (PBDMS).” Accordingly, it is unclear if the closed cell polyurethane foam matrix recited in the instant claim is intended to further define the polyurethane of the parent claim or if it must be present in addition to the generic polyurethane of the parent claim. Likewise, it is unclear of the PBDMS recited in the instant claim is the same PBDMS recited in the instant claim or if it is intended to be additional gel. 
For purposes of examination herein, the former scenario in each case will be assumed. That is to say, the instant claim will be assumed to require that the polyurethane of Claim 1 comprises a closed cell polyurethane foam matrix and that the PBDMS of Claim 1 is dispersed through said foam matrix. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 4-5, 7-8, 10-11, 20-21, 23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/0334020 A1). 
Regarding Claim 1, Fu teaches a sandwich composite panel (SCP), considered a ballistic panel, comprising a honeycomb core having a first major surface and a second major surface and two carbon fiber reinforced plastic (CFRP) facings (see Abstract & Pg. 75) corresponding to a first layer of ballistic resistant material on the first major surface of the core layer and a second layer of ballistic resistant material on the second major surface of the core layer. The honeycomb core layer includes a concentrated colloidal suspension of styrene/acrylate particles in ethylene glycol which is a shear thickening fluid (STF) (see Abstract & Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, a non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. 
Concerning the material of the first and second layers of ballistic resistant material, Fu teaches that said layers include a carbon fiber reinforced plastic (CFRP) material. Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). 
Fu does not teach a ballistic panel wherein the ballistic resistant material of the first and second layer comprises para-aramid fibers impregnated with a cured resin. However, in the analogous art of composite laminates comprising shear thickening fluids in a honeycomb structure (see Abstract & Fig. 1), Gurgen teaches a protective panel including a shear thickening fluid honeycomb core sandwiched between face sheets of Twaron fabrics (see Pg. 1112 & Fig. 3). Gurgen teaches that Twaron fabrics are woven from aramid-based fibers that exhibit high tenacity and good resistance to abrasion (see Pg. 1112). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of Fu, forming the first and second layers using Twaron (a para-aramid fiber) fabric instead of the CFRP fabric for the benefit of high tenacity and good abrasion resistance as disclosed by Gurgen. Such a substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the ballistic resistant layer of para-aramid fabric would remain useful in the panel of the prior art combination. See MPEP § 2143(B).

Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the ballistic panel of Fu in view of Gurgen above by impregnating the Twaron (para-aramid) fabric with a thermoset resin and curing said resin, thereby creating a durable, stiff, lightweight composite material as disclosed by Hexcel. 
The prior art combination above (Fu in view of Gurgen and Hexcel) does not teach a panel further comprising a first face sheet on the first layer of ballistic resistant material and a second face sheet on the second layer of ballistic resistant material. In the analogous art of structural sandwich plates with ballistic resistance, Kennedy teaches a panel comprising a core and two outer faceplates (see [0027]). Kennedy also teaches that for purposes of blast protection, an additional layer is preferred which ensures that even if one of the outer layers is penetrated by shrapnel or completely stripped away by the force of an explosion, a sandwich structure with substantial strength remains (see [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of Fu in view of Gurgen and Hexcel by providing an additional face sheet on each of first and second ballistic resistant materials for the benefit of improved blast protection as disclosed by Kennedy. 
Concerning the material of the ballistic gel, the prior art combination above (Fu in view of Gurgen, Hexcel, and Kennedy) does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of Fu in view of Gurgen, Hexcel, and Kennedy above, substituting the STF taught by Fu for D3O as suggested by Endres. Such a substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the STF (ballistic gel) layer would remain useful in the panel of the prior art. See MPEP § 2143(B). As evidenced by Garnick, D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix (see [0017]). Note that D3O is considered to be a ballistic gel for the same reasons described above with respect to the styrene/acrylate particle STF. 

Regarding Claim 2, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the core is a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b). 

Regarding Claim 4, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic gel D3O is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 5, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the core layer has a thickness of either 7.2 mm or 12.7 mm (see Fu Pg. 75) which is equivalent to 0.28 or 0.5 inches. Therefore, the core thickness of the ballistic panel of the prior art combination falls within the claimed range of about 0.2 to 5 inches. 

Regarding Claim 7, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the first and second layer of ballistic resistant material each have a thickness of 1.76 mm (see Fu Pg. 75) which is equivalent to 0.069 inches. 
The instant claim requires the thickness of the first and second layers to be about 0.1 to 0.5 inches. Per the definition in the instant specification, the term “about” indicates that the value listed may be somewhat altered, as long as the alteration does not result in nonconformance of the process or structure to the intended purposes described herein (see [0045]). Thus, the ballistic panel of the prior art combination is regarded to render the instant claim unpatentable since the first and second layer thickness of 0.069 inches is not substantially outside of the claimed range and because the ballistic panel of the prior art combination is deemed to be impact resistant (see at least Fu Abstract and Fig. 10) which is the intended purpose of the panel of the instant application. 

Regarding Claim 8, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above. Fu also teaches that the panel was produced by adhering the facings (corresponding to the first and second layers of ballistic resistant material) using an epoxy adhesive (see Pg. 75). Accordingly, the ballistic panel of the prior art combination is regarded to further comprise a first adhesive layer adhering the first layer of ballistic resistant material to the first major surface of the core layer and a second adhesive layer adhering the second layer of ballistic resistant material to the second major surface of the core layer. 

Regarding Claim 10, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic panel comprises first and second face sheets but the prior art combination does not expressly teach the material of said face sheets. However, Kennedy teaches that solid metal plates, when used as a face sheet, provide additional protection against projectiles (see [0011]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the ballistic panel of the prior art combination using metal face sheets for the benefit of improved projectile protection. 
Furthermore, Kennedy teaches that suitable metals for said layer include steel and aluminum (see [0027]). Therefore, it would have also been obvious to one of ordinary skill in the art to select aluminum for the material of the face sheet. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 

Regarding Claim 11, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 10 above (which is also a panel according to Claim 1). The prior art combination does not expressly teach the thickness of the face sheets. However, Kennedy also teaches that the face plates can have a thickness of 0.5 to 20 mm (see [0011] and [0027]) which is equivalent to 0.02 to 0.79 inches. Accordingly, it would have been obvious to form the aluminum face sheets in the panel of the prior art combination above such that they have a thickness of 0.5-20mm. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of the prior art since Kennedy teaches such a thickness is suitable for face plates in a ballistic panel application.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Since the claimed range of about 0.005 to 0.04 inches overlaps with the range disclosed by Kennedy, the ballistic panel of the prior art combination is deemed to render the instant claim unpatentable. 

Regarding Claim 20, Fu teaches a method of making a ballistic panel, the method comprising a step wherein a honeycomb core with a first major surface and a second major surface is filled with a shear thickening fluid (STF) (see Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. 
Accordingly, said method step corresponds to the following step of the instant claim: “providing a core layer having a first major surface and a second major surface, the core layer comprising a ballistic gel”.
	Fu also teaches a step wherein a first CFRP (ballistic resistant material) layer is adhered to the bottom surface of the honeycomb (see Pg. 75). Said step corresponds to the following step of the instant claim: “attaching a first layer of ballistic resistant material on the first major surface of the core layer”. Likewise, Fu teaches a step wherein a second CFRP (ballistic resistant material) layer is glued to the other side of the honeycomb. Said step corresponds to the following step of the instant claim: “attaching a second layer of ballistic resistant material on the second major surface of the core layer”.
Concerning the material of the first and second layers of ballistic resistant material, Fu teaches that said layers include a carbon fiber reinforced plastic (CFRP) material. Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). 
Fu does not teach a method of producing a ballistic panel wherein the ballistic resistant material of the first and second layer comprises para-aramid fibers impregnated with a resin. However, in the analogous art of composite laminates comprising shear thickening fluids in a honeycomb structure (see Abstract & Fig. 1), Gurgen teaches a protective panel including a shear thickening fluid honeycomb core sandwiched between face sheets of Twaron fabrics (see Pg. 1112 & Fig. 3). Gurgen teaches that Twaron fabrics are woven from aramid-based fibers that exhibit high tenacity and good resistance to abrasion (see Pg. 1112). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of Fu, utilizing a Twaron (a para-aramid fiber) fabric as the first and second layers for the benefit of high tenacity and good abrasion resistance as disclosed by Gurgen. Such a substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the ballistic resistant layer of para-aramid fabric would remain useful in the panel formed by the method of the prior art combination. See MPEP § 2143(B).
Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the method of Fu in view of Gurgen above by impregnating the Twaron (aramid) fabric with a curable resin, thereby creating a durable, stiff, lightweight composite material as disclosed by Hexcel. 
The prior art combination above (Fu in view of Gurgen and Hexcel) does not teach a method further comprising attaching a first face sheet on the first layer of ballistic resistant material and a second face sheet on the second layer of ballistic resistant material. However, in the analogous art of structural sandwich plates with ballistics resistance, Kennedy teaches a panel comprising a core and two outer faceplates (see [0027]). Kennedy also teaches that for purposes of blast protection, an additional layer is preferred which ensures that even if one of the outer layers is penetrated by shrapnel or completely stripped away by the force of an explosion, a sandwich structure with substantial strength remains (see [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of producing a ballistic panel of Fu in view of Gurgen and Hexcel by attaching an additional face sheet on each of the first and second ballistic resistant material layers (resin impregnated para-aramid fabric layers) for the benefit of improved blast protection as disclosed by Kennedy. 
Concerning the material of the ballistic gel, the prior art combination above (Fu in view of Gurgen, Hexcel, and Kennedy) does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel in the method of Fu in view of Gurgen, Hexcel, and Kennedy above, substituting the STF taught by Fu for D3O as suggested by Endres. Such a substitution would have been one preferred element for another and one of ordinary skill in the art would reasonably expect the predictable result that the STF (ballistic gel) layer would remain useful in the panel of the prior art. See MPEP § 2143(B). As evidenced by Garnick, D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix (see [0017]). Note that D3O is considered to be a ballistic gel for the same reasons described above with respect to the styrene/acrylate particle STF. 
	
Regarding Claim 21, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method according to Claim 20 above wherein the wherein the core is a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b). 

Regarding Claim 23, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method according to Claim 20 above wherein the ballistic gel D3O is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 31, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teach the ballistic panel according to Claim 1 above wherein the cured resin is a thermoset resin. 

Regarding Claim 33, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teach the ballistic panel according to Claim 1 above wherein the cured resin is a thermoset resin but the prior art combination does not expressly teach the material of said resin. However, Hexcel also teaches that epoxy resins are suitable for impregnating a fabric and provide good environmental resistance and high toughness as well as easy processing (see Pg. 10). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the panel of the prior art by selecting an epoxy resin for the matrix of the first and second ballistic resistant material layers. The selection of a known material which is based upon the suitability for its intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. Likewise, it would have been obvious to specifically select an epoxy resin from the list of suitable resins in Hexcel as such a selection would have been a choice from a finite number of identified, predictable solutions of a suitable thermoset resin for a ballistic resistant material which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claims 2 and 21 above, and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet).
Regarding Claim 3, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 2 above wherein the cell wall is formed of an aramid fiber/phenolic resin honeycomb core under the trade name HexWeb® HRH10-1/8-4 (see Fu Pg. 75). As evidenced by Hexcel’s product data sheet for said honeycomb core, the material is manufactured from Nomex® aramid (a meta-aramid) fiber sheets (see Pg. 1). Therefore, the prior art combination does not teach a ballistic panel wherein the cell wall of the core layer comprises para-aramid fibers as required by the instant claim. 
However, Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). In the analogous art of ballistic materials for armored vehicles, Walter teaches a composite panel including a core layer made of a honeycomb structure arranged between first and second outer layers (see Abstract). Walter also teaches that the honeycomb core may be made of an aramid material, exemplified by Kevlar® and Nomex®. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the Nomex®-based honeycomb material in the core layer of the ballistic panel of the prior art combination for a Kevlar®-based honeycomb because Walter teaches that Kevlar may suitably be selected as the honeycomb material in the core layer of a ballistic panel for transportation applications. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified core layer would remain useful in the ballistic panel of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143(B). The above modification would yield a ballistic panel cell walls in the core layer comprises Kevlar® fibers, which are para-aramid fibers. 

Regarding Claim 22, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method according to Claim 21 above wherein the cell wall is formed of an aramid fiber/phenolic resin honeycomb core under the trade name HexWeb® HRH10-1/8-4 (see Fu Pg. 75). As evidenced by Hexcel’s product data sheet for said honeycomb core, the material is manufactured from Nomex® aramid (a meta-aramid) fiber sheets (see Pg. 1). Therefore, the prior art combination does not teach a method for producing a ballistic panel wherein the cell wall of the core layer comprises para-aramid fibers as required by the instant claim. 
However, Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). In the analogous art of ballistic materials for armored vehicles, Walter teaches a composite panel including a core layer made of a honeycomb structure arranged between first and second outer layers (see Abstract). Walter also teaches that the honeycomb core may be made of an aramid material, exemplified by Kevlar® and Nomex®. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the Nomex®-based honeycomb material in the core layer of the ballistic panel of the method of the prior art combination for a Kevlar®-based honeycomb because Walter teaches that Kevlar may suitably be selected as the honeycomb material in the core layer of a ballistic panel for transportation applications. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified core layer would remain useful in the ballistic panel of the prior art and would possess the benefits taught by the prior art combination. See MPEP § 2143(B). The above modification would yield a ballistic panel cell walls in the core layer comprises Kevlar® fibers, which are para-aramid fibers. 

Claims 12-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claims 1 and 20 above, and further in view of Chen et al. (CN 206274239 U). A machine translation of Chen is provided with the Office Action and is referred to herein for citations.  
Regarding Claim 12, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 9 above but the combination does not teach a ballistic panel further comprising an intumescent layer on the first face sheet. In the analogous art of bulletproof panels, Chen teaches a flame-retardant bullet-proof plate comprising a ballistic core and an intumescent flame-retardant coating layer (see Pg. 3, lines 29-30). Chen suggests that such an intumescent coating on the surface of the bulletproof core layer does not affect the mechanical properties of the anti-missile core layer (see Pg. 4, lines 1-3) but it protects the core layer in case of a fire (see Pg. 4, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of the prior art combination by providing an intumescent coting layer on the surface of the panel, including the first face sheet, for the benefit of improved fire protection of the panel while maintaining necessary ballistic properties as disclosed by Chen. 

Regarding Claim 13, Fu in view of Gurgen, Hexcel, Kennedy, Endres, and Chen teaches the ballistic panel according to Claim 12 above wherein the panel includes an intumescent coating but the combination appears silent with respect to the coating thickness. However, Chen also suggests the intumescent coating preferably has a thickness between 10-250 µm (see Abstract) which is equivalent to 0.0004 to 0.001 inches. Accordingly, it would have been obvious to form the intumescent coating in the panel of the prior art combination above such that it has a thickness of 10-250 µm. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of the prior art since Chen teaches such a thickness is suitable for an intumescent coating in a ballistic panel application.
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Since the claimed range of about 0.001 to 0.1 inches overlaps with the range disclosed by Chen, the ballistic panel of the prior art combination is deemed to render the instant claim unpatentable.

Regarding Claim 14, Fu in view of Gurgen, Hexcel, Kennedy, Endres, and Chen teaches the ballistic panel according to Claim 12 above (which is also a panel according to Claim 1) wherein the panel comprises a fire retardant layer of iii) a layer of intumescent material alone.

Regarding Claim 28, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches method according to Claim 20 above but the combination does not teach a method further comprising applying an intumescent layer on the first face sheet. In the analogous art of bulletproof panels, Chen teaches a flame-retardant bullet-proof plate comprising a ballistic core and an intumescent flame-retardant coating layer (see Pg. 3, lines 29-30). Chen suggests that such an intumescent coating on the surface of the bulletproof core layer does not affect the mechanical properties of the anti-missile core layer (see Pg. 4, lines 1-3) but it protects the core layer in case of a fire (see Pg. 4, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of the prior art combination by adding a step wherein an intumescent coting layer is applied on the surface of the panel, including the first face sheet, for the benefit of improved fire protection of the panel while maintaining necessary ballistic properties as disclosed by Chen. 

Claims 15-18 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claims 1 and 20 above, and further in view of Cloud et al. (US 2003/0189131 A1). 
Regarding Claim 15, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above. Fu suggests that such a panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Fu Pg. 74). The prior art combination does not teach a ballistic panel further comprising a decorative layer on the first layer of ballistic resistant material. 
In the analogous art of ballistic resistant doors (panels), Cloud teaches a composite door comprising a variety of ballistic resistant layers and a decorative layer as an outermost layer which provides desired aesthetic properties to the panel as well as a degree of rigidity (see [0021] & Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add a decorative layer as an outermost layer to the ballistic panel of the prior art combination for the benefit of improved aesthetics and panel rigidity as disclosed by Cloud. 
Concerning the limitation wherein said decorative layer is “on that first layer of ballistic resistant material,” absent a specific definition in the instant specification, the preposition “on” is provided the broadest reasonable interpretation using the plain meaning of “on” from OED as follows: “of local position outside of, but in contact with or close to, a surface” (Definition provided with the Final Office Action mailed 11/26/2021). Accordingly, the decorative panel which is close to the first layer of ballistic resistant material (separated only by the first face sheet) is regarded to be “on” said first layer of ballistic resistant material. 

Regarding Claim 16, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above. Fu suggests that such a panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Fu Pg. 74). The prior art combination does not teach a ballistic panel further comprising a first cellular layer adhered to the first layer of ballistic resistant material and a second cellular layer adhered to the second layer of ballistic resistant material. 
In the analogous art of ballistic resistant doors (panels), Cloud teaches a composite door comprising a variety of ballistic resistant layers and an acoustic fabric layer which provides a means of acoustic damping by providing a first muffling layer for the panel (see [0022]). Said acoustic layer (18) is adhered to a ballistic resistant fiber reinforced fabric layer (22) (see [0024] & Fig. 2). Cloud also teaches that flight deck doors in an aircraft preferably provide acoustic dampening to assist in quieting the flight deck, shielding it from noise generated in the passenger area as well as from noise generated by oncoming wind as the aircraft proceeds in flight (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add an acoustic fabric layer to the ballistic panel of the prior art combination for the benefit of improved acoustic damping as disclosed by Cloud. Likewise, it would have been obvious to one of ordinary skill in the art to place said acoustic fabric on the first ballistic resistant material of the panel since Cloud suggests that such an arrangement is suitable. 
Cloud does not explicitly disclose a ballistic panel having a second acoustic fabric layer on the opposite side of the panel from the first. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to add an additional layer of acoustic fabric to the panel the prior art combination above for the benefit of improved acoustic dampening since Cloud teaches that such a property is important in aircraft door applications. Furthermore, it would have been obvious to one of ordinary skill in the art to place the second acoustic fabric layer on the second ballistic resistant material layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a location in the composite material for an additional acoustic fabric layer in the acoustic panel of the prior art which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
Cloud appears silent with respect to the specific structure of said acoustic fabric. However, Cloud also teaches an additional layer referred to as a honeycomb acoustic core which is suggested to provide acoustic dampening because sound waves that enter the open cell structure lose most of their energy in said open cell structure (see [0025]). Said honeycomb core includes cell walls that form a plurality of cells filled with air (a gas) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the acoustic fabric layers in the panel of the prior art combination above using an open cell structure since Cloud suggests that such as structure is particularly effective in dampening sound waves. 

Regarding Claim 17, Fu in view of Gurgen, Hexcel, Kennedy, Endres and Cloud teaches the ballistic panel according to Claim 16 above but the combination does not teach a ballistic panel wherein the core layer is a laminate structure comprising multiple plies and ballistic resistant material and one or more layers of ballistic gel. However, Kennedy teaches a panel comprising a core which is provided with at least one interlayer to improve ballistics and/or blast resistance (see Abstract). Employing materials such as Kevlar fabric for said interlayer obstructs or restrains any projectiles that penetrate the outer layer of the sandwich structure and captures any fragments of the outer layers or the core generated by the impact of the projectile (see [0012]). Kennedy also suggests that multiple interlayers may be provided to further improve ballistics or blast resistance (see [0014]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of the prior art combination above, adding multiple interlayers to the core of the panel for improved ballistics protection. Such a modification would yield a core that is considered a laminate structure, including multiple plies of ballistic resistant material (the Kevlar interlayers) and one or more layers of the ballistic gel (see for example Fig. 6 of Kennedy). 

Regarding Claim 18, Fu in view of Gurgen, Hexcel, Kennedy, Endres and Cloud teaches the ballistic panel according to Claim 16 above wherein the ballistic gel is D3O which is a closed cell polyurethane foam matrix with polyborodimethylsiloxane (PBDMS) dispersed throughout the foam matrix

Regarding Claim 29, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method of Claim 20 above but the combination does not teach a method further comprising attaching a first cellular layer to the first layer of ballistic resistant material prior to attaching the first face sheet and attaching a second cellular layer to the second layer of ballistic resistant material prior to attaching the second face sheet. 
In the analogous art of ballistic resistant doors (panels), Cloud teaches a composite door comprising a variety of ballistic resistant layers and an acoustic fabric layer which provides a means of acoustic damping by providing a first muffling layer for the panel (see [0022]). Said acoustic layer (18) is adhered to a ballistic resistant fiber reinforced fabric layer (22) (see [0024] & Fig. 2). Cloud also teaches that flight deck doors in an aircraft preferably provide acoustic dampening to assist in quieting the flight deck, shielding it from noise generated in the passenger area as well as from noise generated by oncoming wind as the aircraft proceeds in flight (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention modify the method of the prior art combination such that an acoustic fabric layer is attached to the panel for the benefit of improved acoustic damping as disclosed by Cloud. Likewise, it would have been obvious to one of ordinary skill in the art to do so by attaching said acoustic fabric to the first ballistic resistant material of the prior art combination’s panel since Cloud suggests that such an arrangement is suitable. One of ordinary skill in the art would understand that the attachment of the first face sheet to the panel would follow the attachment of the acoustic fabric since the face sheet and the ballistic resistant material sandwich the acoustic fabric.
Cloud does not explicitly disclose a ballistic panel having a second acoustic fabric layer on the opposite side of the panel from the first. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the method of the prior art combination above by attaching an additional layer of acoustic fabric to the panel of for the benefit of improved acoustic dampening since Cloud teaches that such a property is important in aircraft door applications. Furthermore, it would have been obvious to one of ordinary skill in the art do so by attaching the second acoustic fabric layer on the second ballistic resistant material layer. Such a selection would have been a choice from a finite number of identified, predictable solutions of a location in the composite material for an additional acoustic fabric layer in the acoustic panel of the prior art which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). As discussed above, one of ordinary skill in the art would understand that the attachment of the second face sheet to the panel would follow the attachment of the second acoustic fabric layer since the second face sheet and the second ballistic resistant material sandwich the second acoustic fabric.
Cloud appears silent with respect to the specific structure of said acoustic fabric. However, Cloud also teaches an additional layer referred to as a honeycomb acoustic core which is suggested to provide acoustic dampening because sound waves that enter the open cell structure lose most of their energy in said open cell structure (see [0025]). Said honeycomb core includes cell walls that form a plurality of cells filled with air (a gas) (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the acoustic fabric layers in the method of the prior art combination above using an open cell structure since Cloud suggests that such as structure is particularly effective in dampening sound waves. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claim 1 above, and further in view of Martin et al. (US 2003/0052779 A1). 
Regarding Claim 19, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above. Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Fu Pg. 74) but the prior art combination does not explicitly teach an end use for the ballistic panel, such as an aircraft door. 
In the analogous art of doors for aircraft, Martin teaches that cockpit doors in an aircraft are preferably designed with a layer of Kevlar or other bulletproof material to prevent bullet penetration (see [0008]). Such a door design, when used in combination with other necessary safety precautions, allows for the isolation of the cockpit crew from threats from the passenger cabin (see [0004]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize the ballistic panel of the prior art combination, which comprises bulletproof materials, in an aircraft door for the benefit of improved protection of the cockpit crew from threats in the passenger cabin as disclosed by Martin. The selection of a known material which is based upon the suitability for its intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claim 20 above, and further in view of Hallal et al. (US 4,868,040 A). 
Regarding Claim 25, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method of Claim 20 above but the combination does not teach a method further comprising a step wherein one or more layers of fabric comprising para-aramid fibers impregnated with a fire retardant are applied to the panel. 
In the analogous art of antiballistic composite armor, Hallal teaches a composite layer structure including first and second auxiliary outer layer elements (20+22) obtained from AF-30 (a ceramic fabric) pre-impregnated with a fire retardant matrix (see Col. 13, lines 60-64 & Col. 14, lines 25-28). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of the prior art combination, adding a step wherein such a fire retardant layers are attached to the ballistic panel. One of ordinary skill would have done so with the reasonable expectation of success in practicing the inventive method of the prior art combination while improving the fire resistance of the resultant ballistic panel. Concerning the specific location of said fire retardant layers, it would have been obvious to one of ordinary skill in the art to attach the layers between the ballistic resistant material layers and the face sheets because such a selection would have been a choice from a finite number of identified, predictable solutions of a location in the composite material on either side of the core layer in the acoustic panel of the prior art for an additional fire retardant layer which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).
Hallal also teaches that the material selected for said auxiliary layer depends on the desired characteristics (see Col. 7, lines 67-68) such that if the layer is only to have decorative or fire protective function it’s construction does not need to have the same strength characteristics as the frontal (ballistic protection) layer (see Col. 8, lines 1-6). Therefore, in the event the desired outcome of said layer included not only a fire protective function but also a ballistic function, it would have been obvious to one of ordinary skill in the art to substitute the ceramic based fabric for fibers designated as having ballistic quality such as those comprising Kevlar, which is a para-aramid (see Col. 5, lines 1-3 & 32-45). 
	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claim 20 above, and further in view of Keil (Technology and Practical Use of Strain Gages - With Particular Consideration of Stress Analysis Using Strain Gages - 3.2.4 Epoxy Adhesives. John Wiley & Sons. 2017).
Regarding Claim 26, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method according to Claim 20 above wherein the first and second CFRP (ballistic resistant material) layers are attached to the core using an epoxy adhesive which is cured (see Fu Pg. 75) but the combination appears silent with respect to the temperature at which said bonding occurs. 
In the analogous art of epoxy resins, Keil teaches that it was known in the art at the time of claimed invention that the most important parameters for the curing of an epoxy resin are temperature and time – in order to save time one must work at higher curing temperatures (see Pg. 117). As the time required for curing is a variable that can be modified by adjusting the curing temperature, temperature would have been considered a result effective variable by one having ordinary skill in the art. As such, absent a persuasive showing of secondary considerations, the claimed temperature (i.e. “temperatures above 200ºF”) cannot be considered critical. Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have optimized, by routine experimentation, the curing temperature in the method of the prior art combination in order to obtain the desired curing time (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claim 20 above, and further in view of Moita et al. (Fig. 1. Sandwich plate. From “Buckling and geometrically nonlinear analysis of sandwich structures”, International Journal of Mechanical Sciences, Vol. 92, pp 154-161, 2015). 
Regarding Claim 30, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the method according to Claim 20 above wherein the first and second layer of ballistic resistant material each comprise a single ply of fiber fabric (Twaron aramid fabric). That is to say, the prior art combination does not teach a method wherein the first and second layers are multi-ply materials. However, in the analogous art of sandwich composites comprising honeycomb cores, Moita teaches a sandwich panel having a honeycomb core and face sheets consisting of laminated composite sheets (see Fig. 1 & Title). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the panel in the method of the prior art combination by including a laminate of the composite material (i.e. the first and second ballistic resistant materials). One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A). Concerning the number of plies, Moita teaches a composite wherein said laminate includes ~7 plies (see Fig. 1). Therefore, it also would have been obvious to one of ordinary skill in the art to form the panel in the method of the prior art such that each of the first and second ballistic resistant material layers include about 7 plies which falls within the claimed range of about 5 to 20. The ordinarily skilled artisan would have done so with a reasonable expectation of success in practicing the invention of the prior art. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018) in view of Gurgen (“An Investigation on Composite Laminates Including Shear Thickening Fluid Under Stab Condition” Journal of Composite Materials Vol 53(8). Pgs 1111-1122. 2018), Hexcel (“HexPly® Prepreg Technology”, 2013), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) as applied to Claim 1 above, and further in view of AeroDefenseTech (“Using Thermoplastic Composites for Aerospace Applications”, 2017). 
Regarding Claim 32, Fu in view of Gurgen, Hexcel, Kennedy, and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic resistant material layers include a thermoset resin rather than a thermoplastic resin as claimed. In the analogous art of composite materials for aerospace applications, AeroDefenseTech teaches that thermoplastic and thermoset resins have similar performance characteristics and both can be combined with fibers to form prepreg systems (see Pg. 1). AeroDefenseTech also suggests that thermoplastic resins have a main advantage compared to thermosets in that prior to curing, they have an unlimited shelf life at room temperature and do not require refrigeration (see Pg. 2). Furthermore, recycling is possible with thermoplastics (see Pg. 2). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of the prior art combination by substituting the thermoset resin for a thermoplastic resin since both are suitable for the application while thermoplastic resins provide the above benefits as suggested by AeroDefenseTech. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789          

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789